Citation Nr: 1401758	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for prostate cancer.

2.  Entitlement to an effective date earlier than January 10, 2007, for the grant of entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Anthony F. Mournian, Attorney



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the January 2008 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating effective from January 10, 2007.  In the March 2009 rating decision, the RO reduced the evaluation for the Veteran's prostate cancer to 60 percent effective from June 1, 2009.  

In April 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

A review of the Veteran's Virtual VA claims file and Veterans Benefits Management System electronic file shows that all relevant evidence contained therein is also a part of the paper claims file.

The issue of entitlement to an effective date earlier than January 10, 2007, for the grant of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On March 8, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal regarding the 60 percent disability rating assigned to prostate cancer is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeal as to entitlement to a disability rating in excess of 60 percent for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant indicated in a March 8, 2013, response to the issuance of a March 1, 2013, supplemental statement of the case that he was satisfied with the rating assigned to his prostate cancer disability and wished to withdraw that appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to entitlement to a disability rating in excess of 60 percent for prostate cancer is dismissed.


REMAND

In December 2008, the Veteran requested both an RO hearing and a Board videoconference hearing regarding the claim for an earlier effective date for the grant of service connection for prostate cancer.  He reiterated during his April 2009 DRO hearing that he still wished to appear at a Board hearing via videoconference from the RO in San Diego.  The Veteran has never been scheduled for this hearing; therefore, the matter must be remanded.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


